Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 12, 2017

                                     No. 04-16-00761-CV

                     Jana Lee FLANAGAN and Lucas Matthew Flanagan,
                                     Appellants

                                               v.

     RBD SAN ANTONIO LP, Davidson Hotel Company LLC and G4S Secure Solutions,
                                  Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20044
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

        The appellants’ unopposed first motion for extension of time to file motion for rehearing
is hereby GRANTED. Time is extended to January 8, 2018.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2017.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court